727 S.E.2d 287 (2012)
L & S WATER POWER, INC., et al.
v.
PIEDMONT TRIAD REGIONAL WATER AUTHORITY.
No. 198PA11-1.
Supreme Court of North Carolina.
June 25, 2012.
Robert A. Brinson, High Point, for Piedmont Triad Regional Water Authority.
James Scott Hale, Greensboro, for L & S Water Power, Inc., et al.
Charles D. Case, Raleigh, for Piedmont Triad Regional Water Authority.
V. Randall Tinsley, Greensboro, for City of Salisbury.
Christy E. Wilhelm, Concord, for Water and Sewer Authority of Cabarrus County.
Len S. Anthony, General Counsel, for Carolina Power & Light Co. d/b/a Progress Energy Carolinas, Inc.
Robert B. Schwentker, General Counsel, for N.C. Electric Membership Corporation.
Kimberly S. Hibbard, General Counsel, for N.C. League of Municipalities.
Daniel F. McLawhorn, Special Deputy Attorney General, for N.C. League of Municipalities.
The following order has been entered on the motion filed on the 22nd of June 2012 by Plaintiffs:
"Motion Allowed by order of the Court in conference, this the 25th of June 2012."
Plaintiffs shall have up to and including the 1st day of August 2012 to file and serve his/her brief with this Court.